RESOLUCIÓN.
Por cuanto el acusado Octavio Ramírez, condenado por la Corte de Distrito de Humacao por sentencia de 1 de mayo de 1914 a la pena de un año de presidio con trabajos forza-dos como culpable del delito de abuso carnal de menores, falleció en la ciudad de Humacao el clía 12 de octubre de 1914, según declaración jurada presentada por su abogado Francisco G-onzález, estando aún pendiente de señalamiento para vista el recurso de apelación que el mismo había interpuesto -contra dicha sentencia.
Por cuanto, la acción penal se extingue,por fallecimiento <del acusado y en su virtud carece de finalidad práctica la continuación y decisión de este recurso.
Por tanto,' de acuerdo con la jurisprudencia sentada por este tribunal en los casos de El Pueblo v. Rivera, 18 D. P. R., 1101; Ex parte Sánchez et al. v. El Pueblo, 20 D. P. R., 117; Liga de Propietarios v. La Ciudad de San Juan, 14 D. P. R., 86; El Centro de Detallistas de San Juan v. A. Vicente & Cía., 17 D. P. R., 881; San Juan Hippodrome Co. v. Comisión Hípica Insular, 21 D. P. R., 1, y Post et al. v. Veve et al., 21 *451D. P. R., 32, se desestima el presente recurso con las costas de oficio; y comnníqnese a la Corte de Distrito de Hnmacao a los fines procedentes.

Desestimada de oficio la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Asociados Wolf, del Toro, Aldrey y Hutchison.